Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	
Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 06/29/2021. Applicant’s argument, filed on 06/29/2021 has been entered and carefully considered. Claims 1-2, 4-17 and 19-23 are pending.

The application filed on 12/17/2019, claiming priority to 62/783,983 filed on 12/21/2018.

	

Response to Arguments

Applicant’s arguments in the 06/29/2021 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 7-10 argues “a probability distribution of a likelihood that …. playback video”, “during playback …. Use a current viewport fixation …. Viewing the video. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because Michael in view of Swaminathan further in view of Lim further in view of Chen teaches (MPEP 2141.III, Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art, the prior art reference, or references when combined, need not teach or suggest all the claim limitations, also, MPEP 2141.II.C "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton", again, MPEP 2111, "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim", MPEP 2111.01 I., The words of a claim must be given their "Plain Meaning" and MPEP 2111.01 II., It is improper to import claim limitations from the specification, Chen, Fig. 3, teaches play back based on the requesting probability, it is known that decoder can receive probability distribution, e.g.,  Rossato et al., US 8,531,321 B1, Column 6, line 7-12, Lim teaches, [0124], profile related to video source, Chen teaches, [0035], [0044], viewport refers to the pixels related to the object of interest, Michael teaches, [0020]-[0021], viewport is the current section of the video a user is viewing, which is similar to “current viewport fixation”, current published application explains, [0021], user’s fixation is the point of focus).
Therefore, the rejection is maintained.




Examiner’s Note

Claims 1-2, 4-10 and 21-23 refer to "A method”, Claims 11-16 refer to "A method” and Claims 17, 19-20 refer to "A non-transitory computer-readable storage medium”. Claims 11-20 are similarly rejected in light of rejection of claims 1-2, 4-10 and 21-23, any obvious combination of the rejection of claims 1-2, 4-10 and 21-23, or the differences are obvious to the ordinary skill in the art.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-2, 4-10 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Michael et al. (US 20140282768 A1), hereinafter Michael, in view of Swaminathan et al. (US 20180160160 A1), hereinafter Swaminathan, further in view of Lim et al. (US 20190238860 A1), hereinafter Lim, further in view of Chen et al. (US 20180124146 A), hereinafter Chen.
	
Regarding claim 1, Michael discloses a method comprising (Abstract): receiving, by a
computing device, a probability distribution of a likelihood that a user might view one or more tiles in one or more segments of a video (Fig. 5, [0021]); during playback of the video, selecting, by the computing device, a profile for playback of a segment of the video for each tile in the segment of the video based on the available bandwidth and the probability distribution for the tiles; and sending, by the computing device, a request for a respective profile for each tile for playback of the segment of the video to a server ([0011], it is obvious to the ordinary skill in the art that the method is to help video over the network, e.g., Oh et al., US 20190356894 A1, [0072]); wherein the probability distribution is based on viewing information from a plurality of users that viewed the video ([0004], [0021], [0046]-[0048], group of user, several user’s trajectory).  
	Michael discloses all the elements of claim 1 but Michael does not appear to explicitly disclose in the cited section determining, by the computing device, an available bandwidth.
	However, Swaminathan from the same or similar endeavor teaches determining, by the computing device, an available bandwidth (Fig. 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michael to incorporate the teachings of Swaminathan to maximize bandwidth efficiency (Swaminathan, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Michael in view of Swaminathan discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section wherein the video is encoded in different profiles that are associated receiving, by the computing device, the segment of video from the server for playback.
	However, Lim from the same or similar endeavor teaches wherein the video is encoded in different profiles that are associated with different bitrates (Fig. 11, [0196]); receiving, by the computing device, the segment of video from the server for playback ([0003]-[0005]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michael in view of Swaminathan to incorporate the teachings of Lim to efficiently transmit a large amount of high-resolution video contents (Lim, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Michael in view of Swaminathan further in view of Lim discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section a plurality of profiles; plurality of bitrates; a profile from the plurality of profiles for each tile in a segment of the video during playback.
	However, Chen from the same or similar endeavor teaches a plurality of profiles; plurality of bitrates; a profile from the plurality of profiles for each tile in a segment of the video during playback (Fig. 3-5, [0073]-[0076], it is obvious to the ordinary skill in the art, e.g., Skupin et al., US 20160057441 A1, [0003], [0078], [0105]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michael in view of Swaminathan further in view of Lim to incorporate the teachings of Chen to efficiency of the video contents (Chen, [0022]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Michael in view of Swaminathan further in view of Lim further in view of Chen discloses the method of claim 1, wherein the video is a 360-degree video in which a first portion of the tiles are viewed in a viewport and a second portion are not viewed in the viewport (Michael, [0009], [0020], Swaminathan, Fig. 2, Fig. 5A-B, [0008], [0022]-[0026], it will be obvious to the ordinary skill in the art).  

Regarding claim 3, Michael in view of Swaminathan further in view of Lim further in view of Chen discloses the method of claim 1, (Michael, [0011], Swaminathan, Fig. 1, [0104], users, it will be obvious to the ordinary skill in the art).  

	Regarding claim 4, Michael in view of Swaminathan further in view of Lim further in view of Chen discloses the method of claim 1, wherein the probability distribution is based a viewport focus from a plurality of users that viewed the video (Michael, [0011], [0025]-[0026], Swaminathan, Fig. 1, [0104], users, it will be obvious to the ordinary skill in the art).  

	Regarding claim 5, Michael in view of Swaminathan further in view of Lim further in view of Chen discloses the method of claim 1, wherein the probability distribution includes probabilities that the one or more tiles might be viewed for the one or more segments (Michael, [0011], [0025]-[0026], Swaminathan, Fig. 2, Fig. 5A-B, [0104], users, it will be obvious to the ordinary skill in the art).  

	Regarding claim 6, Michael in view of Swaminathan further in view of Lim further in view of Chen discloses the method of claim 1, wherein selecting the profile for each tile in the segment of the video based on the available bandwidth and the probability distribution for the tiles comprises: Attorney Docket No.: 000118-027601USselecting profiles for tiles to maximize bitrates selected within the available bandwidth based on the probability distribution for the tiles (Michael, Fig. 5, [0011], [0025]-[0026], Swaminathan, Fig. 2, Fig. 5A-B, [0104], users, Lim, Fig. 10, [0196], it will be obvious to the ordinary skill in the art).  

	Regarding claim 7, Michael in view of Swaminathan further in view of Lim further in view of Chen discloses the method of claim 1, wherein selecting the profile for each tile in the segment of the video based on the available bandwidth and the probability distribution for the tiles comprises: selecting a first profile with a higher bitrate compared to a second profile for a first tile when the first tile is associated with a higher probability in the probability distribution (Michael, Fig. 5, [0011], [0025]-[0026], Swaminathan, Fig. 7, Fig. 2, Fig. 5A-B, [0104], users, Lim, Fig. 10, [0196], it will be obvious to the ordinary skill in the art).  

	Regarding claim 8, Michael in view of Swaminathan further in view of Lim further in view of Chen discloses the method of claim 1, wherein selecting the profile for each tile in the segment of the video based on the available bandwidth and the probability distribution for the tiles comprises: selecting a first set of profiles for a first set of tiles and a second set of profiles for a second set of tiles, wherein the first set of profiles are associated with a first bitrate and the second set of tiles are associated with a second bitrate (Michael, Fig. 5, [0011], [0025]-[0026], Swaminathan, Fig. 7, Fig. 2, Fig. 5A-B, [0104], users, Lim, Fig. 1, Fig. 10, Fig. 13, [0196], it will be obvious to the ordinary skill in the art).  

	Regarding claim 9, Michael in view of Swaminathan further in view of Lim further in view of Chen discloses the method of claim 1, wherein sending the request for the respective profile for each tile for playback of the segment of the video comprises: requesting multiple profiles associated with different bitrates for different tiles in the segment (Michael, Fig. 5, [0011], [0025]-[0026], Swaminathan, [0002], Fig. 7, Fig. 2, Fig. 5A-B, [0104], users, Lim, [0119], it will be obvious to the ordinary skill in the art).  

	Regarding claim 10, Michael in view of Swaminathan further in view of Lim further in view of Chen discloses the method of claim 1, further comprising: requesting a lowest bitrate profile of the video and the respective profile for each tile for playback of the segment of the video (Michael, Fig. 5, [0011], [0025]-[0026], Swaminathan, [0002], Fig. 7, Fig. 2, Fig. 5A-B, [0104], users, Lim, [0119], it will be obvious to the ordinary skill in the art, e.g., Strothmann et al., US 9,253,229 B1, Fig. 2, Column 3, line 64-67, Column 4, line 1-10, Column 6, line 35-67 to Column 8, line 1-28, Sugunan et al., US 20190109883 A1, [0035], McDermott et al., US 2010035637 A1, [0145]).

Regarding claim 21, Michael in view of Swaminathan further in view of Lim further in view of Chen discloses the method of claim 1, wherein the probability distribution is received during playback of the video (Michael, Fig. 5, [0011], [0025]-[0026], Swaminathan, Fig. 7, Fig. 2, Fig. 5A-B, [0104], users, Lim, Fig. 1, Fig. 10, Fig. 13, [0196], it will be obvious to the ordinary skill in the art because, Rossato et al., US 8,531,321 B1, Column 6, line 7-12).  

Regarding claim 22, Michael in view of Swaminathan further in view of Lim further in view of Chen discloses the method of claim 1, wherein the probability distribution is received for a segment after a current segment being viewed in the video (Michael, Fig. 5, [0011], [0025]-[0026], Swaminathan, Fig. 7, Fig. 2, Fig. 5A-B, [0104], users, Lim, Fig. 1, Fig. 10, Fig. 13, [0196], it will be obvious to the ordinary skill in the art because, Rossato et al., US 8,531,321 B1, Column 6, line 7-12).  

Regarding claim 23, Michael in view of Swaminathan further in view of Lim further in view of Chen discloses the method of claim 1, wherein the probability distribution that is received is dynamically calculated during playback of the video (Michael, Fig. 5, [0011], [0025]-[0026], Swaminathan, Fig. 7, Fig. 2, Fig. 5A-B, [0104], users, Lim, Fig. 1, Fig. 10, Fig. 13, [0196], it will be obvious to the ordinary skill in the art because, Rossato et al., US 8,531,321 B1, Column 6, line 7-12).

Regarding claim 11-17, 19-20, See Examiner’s Note.

Conclusion

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and also so that Applicant in making arguments against the asserted references can keep the teachings of the non-asserted references in mind to support compact prosecution.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487